Citation Nr: 0726246	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-38 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for the service-
connected remote fracture, lateral malleolus, left ankle.

2.  Entitlement to a compensable rating for service-connected 
scars, status post right ovarian cystectomy and incidental 
appendectomy, with adhesions.

3.  Entitlement to service connection for a back disability, 
including as secondary to the veteran's service-connected 
left ankle disability.

4.  Entitlement to service connection for lung problems.

5.  Entitlement to service connection for muscle pain.

6.  Entitlement to service connection for heart problems.

7.  Entitlement to service connection for circulatory 
problems and bilateral leg pain.

8.  Entitlement to service connection for bilateral knee pain 
with arthritis, including as secondary to left ankle 
fracture.

9.  Entitlement to service connection for bilateral foot 
problems with arthritis, including as secondary to left ankle 
fracture.

10.  Entitlement to a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1966 through June 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.

The issues of entitlement to a compensable rating for the 
service-connected left ankle, and entitlement to service 
connection for a back disability, muscle pain, heart 
problems, circulatory problems, knee pain, and foot pain are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran has peritoneum adhesions that cause pain and 
are aggravated by movements of her body and are moderately 
disabling.  

2.  There is no competent medical evidence showing that the 
veteran's lung disability manifested during service.

3.  The veteran has a compensable service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for scars, status 
post right ovarian cystectomy and incidental appendectomy 
with adhesions, are met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.114, Diagnostic Code 7301 (2006); 38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2006).

2.  The criteria for service connection for lung problems are 
not met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).

3.  Entitlement to a separate 10 percent evaluation based on 
two or more noncompensable service-connected disabilities 
must be denied as a matter of law.  38 C.F.R. § 3.324 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Scars
The veteran is service connected for scars, status post right 
ovarian cystectomy and incidental appendectomy, with 
adhesions.  She is seeking an increase in her initial 
noncompensable rating.  Disability evaluations are determined 
by the application of VA's Schedule for Rating Disabilities, 
which sets forth separate rating codes for various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Evidence to be considered in the appeal of an initial rating 
is not limited to that reflecting the then current severity 
of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  
A disability must be considered in the context of the whole 
recorded history.  

The veteran initially filed her service connection claim in 
November 2003.  The December 2004 rating decision awarded 
service connection, at a noncompensable rate, under 38 C.F.R. 
§ 4.114, Diagnostic Code (DC) 7301, and 38 C.F.R. § 4.118, DC 
7805.  Diagnostic Code 7805 addresses scars and instructs VA 
to rate based upon limitation of function of the affected 
part.  Diagnostic Code 7301 pertains to adhesions of the 
peritoneum.  The note indicates that ratings for adhesions 
will be considered when there is history of operative or 
other traumatic or infectious (intraabdominal) process, and 
at least two of the following:  disturbance of mobility, 
actual partial obstruction, reflex disturbances, presence of 
pain.  A noncompensable rating is warranted with mild 
adhesions of the peritoneum.  A 10 percent rating is 
warranted when the condition is moderate, manifested by 
pulling pain on attempting work or aggravated by movements of 
the body, or occasional episodes of colic pain, nausea, 
constipation (perhaps alternating with diarrhea) or abdominal 
distension.  A 30 percent rating is warranted when the 
condition is moderately severe, with partial obstruction 
manifested by delayed mobility of barium meal and less 
frequent and less prolonged episodes of pain.  38 C.F.R. 
§ 4.114, Diagnostic Code 7301.

In November 2004, the veteran was afforded a VA examination.  
Physical examination at that time revealed that the veteran's 
abdomen was obese, soft, and nontender.  She had a healed 
midline scar extending from the umbilicus down almost to the 
pubis and also a Pfannenstiel incision.  The scars were noted 
as well-healed, not medically significant, not interfering 
with function, with no fascial weakness or evidence of 
hernia.

At the June 2007 Board hearing, the veteran provided sworn 
testimony regarding the symptoms surrounding her service 
connected scars.  She indicated that she has pain and 
cramping around the scar.  See hearing transcript at pages 
10-11.  She also testified that she has problems bending over 
and to the side due to the adhesions.  See hearing transcript 
at page 12.  

Because the evidence of record shows that the veteran has 
peritoneum adhesions that cause pain and are aggravated by 
movements of her body they are moderately disabling, which 
warrants a 10 percent rating under DC 7301.  Since the 
evidence does not show that the condition is productive of 
partial obstruction manifested by delayed mobility of barium 
meal and less frequent and less prolonged episodes of pain, 
and indeed the veteran does not contend otherwise, the 
preponderance of the evidence is against entitlement to a 
rating in excess of 10 percent.

Lungs
The veteran is also seeking service connection for lung 
problems.  To establish service connection, the record must 
contain (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  See also Pond v. 
West,  
12 Vet. App. 341, 346 (1999).  

The veteran contends that she currently has asthmatic 
bronchitis and/or a "reactive airway," which manifested 
during service following a flu shot.  See June 2007 Board 
hearing transcript at page 13.  The evidence of record, 
summarized below, includes the veteran's service medical 
records, private and VA medical evidence, as well as the 
veteran's contentions.

A September 1991 report from the White River Medical Center 
shows a diagnosis of acute bronchitis manifested by cough, 
shortness of breath, laryngitis and chest pain that increases 
with coughing.  

An April 1995 chest x-ray from the Washington Regional 
Medical Center is essentially normal and shows "no acute 
cardiopulmonary disease."  A January 1994 report from the 
same facility, associated with a sleep study, showed that 
ventilation was normal throughout both lungs with homogeneous 
distribution throughout and no evidence of pulmonary 
thromboembolism.

The report of a January 1998 physical from the White River 
Diagnostic Clinic shows that the veteran's lungs were clear 
to auscultation and percussion, although the physician's 
impression included reactive airway disease, presumably based 
upon the veteran's reported history.  The Board notes that 
pulmonary problems since service, particularly since a flu 
shot in service, were not reported by the veteran in her 
medical history for the physical.  

Later in 1998, the veteran was afforded a VA examination.  At 
that time, she reported that she had not had asthma as a 
child, but that she was told she had reactive airway disease 
or asthma in 1994.  The Board notes that this is nearly 
thirty years post-service.  The veteran reported episodes of 
coughing and shortness of breath, which becomes worse with 
wheezing.  She also reported the use of a Maxair inhaler 
along with an Aerobid inhaler.  Physical examination revealed 
wheezing in both lungs with forced expiration and a paroxysm 
of cough also with forced expiration.  The examiner diagnosed 
asthmatic bronchitis.  See July 1998 VA examination report.

When read as a whole, this evidence reveals the possible 
existence of a current lung disorder.  However, the veteran's 
service medical records show no treatment in service for any 
respiratory disability, or symptoms thereof.  There is no 
report in the service records of any adverse residuals of a 
flu shot in service.  In fact, the service medical records 
are devoid of any evidence of an in-service incurrence of any 
lung disability.  At her June 2007 Board hearing, the veteran 
testified that the condition developed after service.

The veteran's statement suggesting that her current lung 
disability is related to a flu shot in service is not 
competent evidence of such a connection.  Although lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time, 
lay testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Competent medical evidence of a nexus 
between the veteran's current lung disability and her active 
service is required for service connection.

As the preponderance of the evidence is against this claim, 
the benefit of the doubt doctrine is not for application. See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The veteran's 
appeal must be denied.

Entitlement to a 10 percent evaluation based upon multiple, 
noncompensable, service-connected disabilities
The veteran also claims entitlement to a compensable rating 
for three noncompensable service connected disabilities.  
Whenever a veteran is suffering from two or more separate 
permanent service-connected disabilities of such character to 
clearly interfere with normal employability, even though none 
of the disabilities may be of compensable degree under VA's 
schedule for rating disabilities, the rating agency is 
authorized to apply a 10 percent rating, but not in 
combination with any other rating.  38 C.F.R. § 3.324.

In this decision, the service connected scars have received a 
compensable rating.  Because a veteran may not be awarded a 
separate 10 percent rating for multiple noncompensable 
disabilities pursuant to 38 C.F.R. § 3.324, the claim under 
38 C.F.R. § 3.324 is moot and is dismissed.  

Duties to Notify and Assist
VA fulfilled its duties to notify and assist the veteran in 
the development of her claims.  Sufficient evidence is 
available to reach a decision and the veteran is not 
prejudiced by appellate review at this time.

With regard to the scar claim, the appeal arises from 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required; and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With regard to the service connection claim, VA sent the 
veteran a letter in January 2004 informing her of the 
evidence necessary to establish entitlement to service 
connection.  The veteran was notified of what was necessary 
to establish her claim, what evidence she was expected to 
provide, and what VA would obtain on her behalf.  The letter 
also asked the veteran to submit the medical evidence she had 
regarding her claim.  Also, a March 2006 letter informed the 
veteran of the type of evidence necessary to establish an 
effective date and disability rating, as is required under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters 
satisfied the requirements of 38 C.F.R. § 3.159(b)(1) (2006).  

VA also has a duty to assist the veteran in substantiating 
her claim under  
38 C.F.R. § 3.159(c), (d) (2006).  Here, the veteran's 
statements, her service medical records, VA and private 
treatment records, and Social Security Administration file 
have been associated with the claims folder.  Several doctors 
have submitted negative responses to VA requests for records, 
and the veteran reported that several physician have died and 
retired.  As such, further attempts to obtain private medical 
records would be futile.  The veteran was afforded a Board 
hearing in June 2007 and the hearing transcript is of record.  
The veteran has not notified VA of any additional available 
relevant records with regard to her claim.  

VA has done everything reasonably possible to assist the 
veteran.  A remand for further development of these claims 
would serve no useful purpose.  VA has satisfied its duties 
to notify and assist the veteran and further development is 
not warranted.  

Finally, as to her claim for a compensable rating under 
38 C.F.R. § 3.324, because the application of the law to the 
undisputed facts is dispositive of this appeal, a discussion 
of VA's duties to notify and assist is not necessary.  See 
Mason v. Principi, 16 Vet. App. 129 (2002).  


ORDER

A 10 percent rating is granted for limitation of extension 
for scars, status post right ovarian cystectomy and 
incidental appendectomy, with adhesions, subject to the laws 
and regulations applicable to the payment of monetary 
benefits.

Entitlement to service connection for lung problems is 
denied.

The claim for a compensable rating on the basis of multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324 is denied as moot.

REMAND

In addition to the claims decided, above, the veteran is 
seeking a compensable rating for her service connected left 
ankle, as well as service connection for a back disability, 
muscle pain, heart problems, circulatory problems and 
bilateral leg pain, bilateral knee pain with arthritis, and 
bilateral foot problems with arthritis.  The back, knees, and 
feet are all claimed as secondary to the service connected 
left ankle.  These claims are not yet ready for final 
adjudication.

Notice
As a preliminary matter, the Board notes that the veteran has 
not received proper notice with regard to the claims that the 
back, knee, and foot disabilities are secondary to the 
service-connected left ankle.  VA has a duty to notify the 
veteran of any information and medical or lay evidence that 
his necessary to substantiate her claims.  38 C.F.R. 
§ 3.159(b) (2006).  The January 2004 VA letter to the veteran 
informed her of the evidence necessary to establish service 
connection on a direct basis, but made no mention of the 
evidence necessary to establish service connection on a 
secondary basis.  As such, these matters must be remanded so 
that corrective notice may be issued.

Compensable Rating - Left Ankle
The most recent VA examination is a general medical 
examination that describes the left ankle as having a range 
of motion of 15 degrees dorsiflexion and 45 degrees of 
plantar flexion, stable in eversion and inversion, and 
without pain.  In June 2007, the veteran submitted 2006 and 
2007 VA x-ray reports showing massive soft tissue edema 
involving the ankle.  This reports are from the Central 
Arkansas HCS.  This suggests that there may be outstanding VA 
outpatient treatment records not contained in the claims 
folder.  The most recent VA outpatient treatment records are 
in 2001 and 2002.  Under 38 C.F.R. § 3.159(c)(2), VA must 
assist the veteran to obtain relevant records from a Federal 
department or agency, including VA medical facilities.  A 
remand is required so that all relevant evidence can be 
associated with the claims folder.

Once that development occurs, the veteran is entitled to a 
new VA examination based upon a review of the entire body of 
evidence.  38 C.F.R. § 3.159(c)(4) (2006).  The orthopedic 
examination should assess the current severity of the 
veteran's left ankle disability in relation to the relevant 
rating criteria.  In particular, the following, if present, 
should be discussed: ankylosis of the ankle, limited motion 
of the ankle, ankylosis of the suastragalar or tarsal joint, 
and malunion of the os calcis or astragalus.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5270-5273 (2006).

Service Connection Claims
The veteran is entitled to a VA examination if there is 
evidence of a current disability or persistent or recurrent 
symptoms of disability, evidence of an incident in service, 
and an indication that the claimed disability may be 
associated with the incident in service.  38 C.F.R. 
§ 3.159(c)(4) (2006).  

With regard to the veteran's claimed orthopedic disabilities, 
there is medical evidence in the claims folder of current 
knee, foot, and back disabilities.  See VA 
x-ray reports of November 2006 and January 2007; see also 
private chiropractic reports throughout the claims folder.  
The service medical records show treatment in service for 
back pain and the ankle injury, presumably following the fall 
that caused the service connected left ankle disability.  The 
veteran contends that her back disability has existed since 
boot camp.  See Board hearing transcript at page 3.  Because 
there is evidence of current orthopedic injuries, coupled 
with evidence of a traumatic incident in service, but no VA 
examination to determine the current nature of the 
disabilities and any etiology between the current 
disabilities and active service, a remand is required.

The veteran is also claiming service connection for muscle 
pain associated with fibromyalgia, as well as a heart 
disorder, and circulatory problems in her legs.  The veteran 
contends that she had in-service treatment for a heart 
problem, while at Fort Dix, New Jersey.  See hearing 
transcript at page 16-17.  She contends that her muscles are 
painful, fatigued and tired and have been ever since her flu 
shot in service.  See hearing transcript at page 15.  She 
also claims that she has circulatory problems in both legs 
that may be associated with her claimed heart disorder.  

Her claims of a current muscle disorder (fibromyalgia), and 
treatment for a heart disorder and blood clots is supported 
by the medical evidence of record, including VA and private 
medical evidence throughout the course of this appeal.  
However, the service medical records available do not show a 
flu shot or treatment at Fort Dix, New Jersey for a heart 
disorder.  Under 38 C.F.R. § 3.159(c)(2), VA must ensure that 
all service medical records are in the claims folder, 
including any records from a hospital at Fort Dix, New 
Jersey.  Once the record is complete, with all service 
medical records, and all relevant VA treatment records, if 
the record shows treatment in service for a heart symptom, or 
a flu shot consistent with the veteran's testimony, then the 
veteran should be afforded a VA examination to determine the 
current nature and etiology of any heart, muscle, and/or 
circulatory disability.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA's duty to notify the 
veteran in accordance with 38 C.F.R. 
§ 3.159(b) is met as to all of the 
veteran's claims.  In particular, ensure 
that the veteran receives notice of the 
evidence necessary to establish service 
connection on a secondary basis.

2.  Ensure that VA's duty to assist the 
veteran under 38 C.F.R. § 3.159(c)(2) is 
met.  In particular, obtain any 
outstanding service medical records, 
including records from any Fort Dix, New 
Jersey hospital, and all relevant 
treatment records from any VA medical 
facility and place non-duplicative records 
obtained with the claims folder.

3.  Once remand paragraphs 1 and 2 have 
occurred, afford the veteran a VA 
orthopedic examination to determine the 
current severity of the veteran's left 
ankle disability.  The examiner should be 
provided the claims folder for review and 
is asked to provide an assessment as to 
the following, if present: anklylosis of 
the ankle, limited motion of the ankle, 
ankylosis of the suastragalar or tarsal 
joint, and malunion of the os calcis or 
astragalus.

4.  Once remand paragraphs 1 and 2 have 
occurred, afford the veteran a VA 
examination to determine the current 
nature and etiology of all orthopedic 
disabilities claimed, such as the back, 
bilateral knees, and bilateral foot.  The 
examiner should be provided the claims 
folder for review.  The examiner is asked 
to, following physical examination, 
diagnose any current disabilities of the 
back, knees, and feet.  The examiner also 
should provide an opinion regarding the 
etiology of the diagnosed disabilities by 
addressing the following question:  is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's back/knee/foot disability is 
related to service.  The examiner should 
also provide an opinion as to whether any 
diagnosed disability is proximately due to 
or the result of the veteran's service-
connected left ankle disability.  A 
complete rationale should be provided for 
any opinion expressed.

5.  Once remand paragraphs 1 and 2 have 
occurred, afford the veteran a VA 
examination to determine the current 
nature and etiology of any muscle, 
circulatory or heart disabilities found to 
be present.  The examiner is asked to, 
following physical examination and all 
appropriate testing, diagnose any current 
disabilities of the muscles, heart, and 
circulatory system (particularly involving 
the legs).  The examiner also should 
provide an opinion regarding the etiology 
of the diagnosed disabilities by 
addressing the following question:  is it 
at least as likely as not that the 
veteran's muscle/heart/circulatory 
disability is related to service.  The 
examiner should also provide an opinion, 
if appropriate, as to whether any 
diagnosed disability is a result of a flu 
shot in service.  A complete rationale 
should be provided for any opinion 
expressed.

6.  Readjudicate the veteran's claims.  If 
the benefits sought on appeal remain 
denied, the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


